internal_revenue_service number release date index number -------------------------- ------------------------------ ---------------------------------- ------------------------------ -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ----------------- ---------------------------------------------------- telephone number -------------------- refer reply to cc psi b06 plr-120240-14 date date legend taxpayer company a company b company c developer sub parent state a state b state c state d state e location location location power plant year a b c d additive additive date date date date date date research center --------------------------------------------------------- --------------------------------------------------------- ------------------------------- ------------------------------------------------ ---------------------- -------------------------------------------- ------------------- --------------------------------- ------------ --------- -------- ------------ ----------------- -------------------------- --------------------------------- ------------------------- --------------------------------------------------------------- ------ --- -- ------- ------- ----------------------------------------------- -------------------------------------- -------------------------- ------------- ---------------- ------------------ ------------------------- ------------------ ------------------------------------ plr-120240-14 test report dear ------------ ------------------------------------------------------------------------------------------ -------------------------- this letter is in response to your request for rulings submitted by your authorized representative on date concerning the federal_income_tax consequences of the transaction described below facts taxpayer represents the facts as follows taxpayer information taxpayer is a state a limited_liability_company treated as a partnership for federal_income_tax purposes taxpayer was formed in year to own manage and operate a number of refined_coal ventures in cooperation with strategic partners company a is a state b limited_liability_company treated as a disregarded_entity for federal_income_tax purposes company a was formed by developer to own the refined_coal facility facility located at a manufacturing site site owned by company b in location the facility uses clean coal technology licensed from company c technology to reduce air emissions from burning coal primarily nitrogen oxide nox mercury hg and metals company a produces refined_coal at the facility and sells the refined_coal to company b to fuel company b’s power plant located at the site developer is a state c limited_liability_company treated as a partnership for federal_income_tax purposes that acts as the manager of taxpayer developer designed engineered and constructed seven refined_coal facilities to utilize the technology including the facility sub is a state a corporation treated as a corporation for federal_income_tax purposes that is a wholly-owned subsidiary of parent parent is an investor in and member of company c owner and developer of the technology on date developer transferred all of its membership interest in company a to taxpayer and simultaneously sold a a membership interest in taxpayer to sub after the transaction company a is a disregarded_entity for federal_income_tax purposes wholly-owned by taxpayer taxpayer is classified as a partnership for federal_income_tax purposes and is owned by sub as a a member and by developer as a b member and manager the refined_coal facility plr-120240-14 company a owns the facility located at the power plant site the facility was originally placed_in_service on date by developer at an industrial site located in location developer operated the facility at this site from date through date producing and selling refined_coal during this period developer used coal from location as feedstock and then shipped the refined_coal to location for sale to company b as fuel for the power plant on date developer transferred the facility to company a assigned to company a the rights to employ the technology at the power plant and prepared the facility for relocation to the power plant at location in order for the facility to operate at the power plant developer made certain modifications to the facility including the installation of chemicals storage facilities adjacent to the power plant after relocation and modification of the facility the used components of the facility that were originally placed_in_service at location exceeded twenty percent of the facility’s total value as relocated to the power plant at location this computation is based on the cost of the new property needed to modify the facility plus the fair_market_value of the used_property relocated as part of the facility company a acquired the facility as a capital_contribution from developer on date and company a purchased chemicals storage facilities with cash contributions from developer the modification of the facility was completed at the power plant on date and the facility began producing refined_coal on site for continued sale to company b the facility receives utility-grade coal at the power plant and thoroughly blends it with the technology the basic design of the facility is as follows coal and the technology additives are fed into a blend chamber at the end of a coal belt conveyor where there is sufficient elevation to allow the coal mixture feedstock coal plus chemicals to enter the top of the blend chamber the technology additives are metered onto the coal while the coal is in a suspended state as it enters the chamber at this point the coal is in a thin layer which assists in assuring uniform blending of the separate components the momentum of the falling thin layer of coal now containing the additives propels the mixture into an impact plate in the blend chamber creating a violent action that instantaneously comingles the chemicals and coal the impact of the comingled mixture changes the direction of the flow and directs the mixture down further into the chamber at this point the mixture is then struck by paddles or hammers generally rectangular pieces of hardened steel attached to a drum which rotates continually inside the chamber to provide further blending plr-120240-14 the drum rotation channels the mixture to the bottom opening of the chamber onto a screen and conveyor below the chamber where the product is further sized as necessary and then conveyed to bunkers that feed the power plant steam boilers the technology the technology is a patented process for injection of two chemical sorbents to modify utility-grade coal the two chemical additives are additive and additive these additives reduce emissions of nox mercury hg and other metals when mixed with the coal at the proper ratios prior to combustion in a boiler furnace the technology provides the chemical structure to create a ceramic matrix using chemical bonds to capture emissions of regulated pollutants the matrix has a certain structure of chemicals in certain positions at the interior corners of the matrix the structure will pick up and hold pollutants such as mercury hg arsenic or lead the structure also picks up and includes elements such as oxygen chlorides and fluorides which are freely available in a boiler's gas stream when they have been released from the coal during combustion but become locked up in the ceramic matrix as the gas stream starts to cool the chemical bonds form into a very strong matrix because the matrix was created under extremely high temperatures it can only be broken at similar temperatures when coal is burned mercury hg and many other metals are vaporized in the combustion process and are emitted into the atmosphere with the flue gas the technology captures mercury hg and other metals in the coal ash thereby eliminating them from the flue gas before the flue gas exits the boiler stack the mercury hg and other metals instead remain entrapped into the ash in a non-leachable form for safe disposal also coal combustion produces nox as the fuel is burned under oxidizing conditions the levels of nox produced are a function of many factors including excess air fuel nitrogen content flame temperature burner configuration and combustion air staging nitrogen oxides can also be affected by ambient air temperatures the technology provides nox reductions via several mechanisms which include a slight reduction of flame temperature adsorption of nox species and chemical capturing of nox species the primary mechanism appears to involve adsorption and capture of nox species within the altered fly ash this results in a significant reduction in the nox species that are released into the air emissions reduction testing the feedstock coal used in taxpayer’s facility tested coal was tested at the plr-120240-14 research center the research center is a high-tech nonprofit branch of a prominent university that is widely recognized as a leader in developing cleaner more efficient energy and environmental technologies for preservation of natural_resources such as air soil and water the tested coal was utility-grade bituminous coal from location shipped from the power plant as a representative sample of the feedstock coal used by the facility at the power plant site to produce refined_coal currently taxpayer receives all of its feedstock coal from location although the coal may come from different mines primarily from state d and state e the research center conducted a series of pilot-scale tests of the tested coal in the center’s combustion test facility ctf the research center's ctf has been extensively used to research and investigate sox and nox emissions and the transformation of toxic trace metals mercury hg arsenic and lead during the combustion of coal and other fuels the ctf is capable of producing gas and particulate samples representative of those produced in industrial and full-scale pulverized coal-fired boilers and for testing purposes the facility firing rate may be set based on a target furnace exit gas temperature simulating the operating parameters of a specific boiler the test report drafted by the research center based on tests conducted on the test coal explains that combustion gas analysis is provided by continuous emissions monitors cems at two locations the furnace exit which is used to monitor and maintain a specified excess air level for all test periods and the outlet of the particulate control device which is used to assess any air in-leakage that may have occurred so that emissions of interest sampled at the back end of the system can be corrected for the dilution caused by the in-leakage flue gas analyses were obtained from the duct at the outlet of the electrostatic precipitator esp flue gas mercury hg measurements were obtained separately by a continuous mercury hg monitor cmm located at the flue gas ducting at the exit of the particulate control device the research center conducted a series of tests on the tested coal and refined_coal blends measuring the emissions with these devices the research center burned the tested coal in the ctf under combustion conditions designed by it to replicate the combustion and other operating conditions of the boilers at the power plant the research center tested the emissions of the tested coal before and after treatment with the technology the combustion of the tested coal after treatment with the technology ie refined_coal resulted in the following reductions in nox and mercury hg emissions nitrogen oxides nox reduction mercury hg reduction c d plr-120240-14 taxpayer desires to rely on pilot-scale testing such as the ctf because taxpayer believes it is an accurate methodology of scientifically comparing the emissions from untreated feedstock coal with the emissions from refined_coal treated with the technology under consistent baseline operating conditions taxpayer perceives the pilot-scale test to be more reliable than monitoring systems employed at the power plant because of uncontrolled variables at the power plant and the inability to insure that consistent baseline conditions are established for both the burning of untreated feedstock coal and refined_coal in addition taxpayer has the ability to measure the sulfur s and mercury hg content of the feedstock coal through laboratory testing the feedstock coal is shipped via rail and truck to the power plant site the coal delivered to the power plant site is sampled and can be tested to determine its sulfur s and mercury hg content when it is added to a coal stock pile at the site thereafter taxpayer purchases coal from the stock pile processes this feedstock coal into refined_coal and sells the refined_coal to company b taxpayer also receives reports of the sulfur s and mercury hg content of the chemical additives that are applied to the feedstock coal therefore taxpayer may elect to implement procedures for laboratory testing to determine the sulfur s and mercury hg content of the refined_coal this procedure could involve extrapolation from the sulfur s and mercury hg content of each constituent component of the refined_coal or testing the refined_coal in a lab separately to reliably determine the sulfur s and mercury hg content of the refined_coal accordingly taxpayer could employ such lab testing procedures to assess the average content of sulfur s and mercury hg in the feedstock coal and refined_coal in lieu of pilot-scale testing at the research center taxpayer will continue to conduct pilot-scale tests at the research center or similar reputable testing centers within every six 6_month period of facility operations unless taxpayer determines that the analysis of the feedstock coal and refined_coal used for a given six 6_month period indicates that the sulfur s and mercury hg content of both the feedstock coal and the refined_coal have not changed on average by more than ten percent plus or minus from the tested coal in the most recent pilot-scale test further while taxpayer intends to schedule pilot-scale tests in compliance with the foregoing the research center may not always deliver a written report of its ctf test before the expiration of each six 6_month date due to the research center's internal procedures for review and processing of its reports in such cases the research center has agreed that it will provide confirmation generally via email verifying the results of its ctf testing and will thereafter deliver the detailed written report upon its completion despite the fact that the final report may be received after a given six 6_month period taxpayer intends to have the actual pilot-scale tests completed and obtain the results of tests within each applicable six 6_month period which will be properly certified by a qualified professional engineer at the research plr-120240-14 center rulings requested the refined_coal produced by the facility constitutes refined_coal within the meaning of sec_45 of the code and may qualify for credit under sec_45 upon its sale to unrelated persons as defined in sec_45 provided the refined_coal is produced from feedstock coal that is the same source or rank as the tested coal and provided further that the refined_coal satisfies the qualified_emission_reduction test stated in sec_45 provided that the feedstock coals used to produce refined_coal during any determination_period are from the same coal source region and are of the same rank as the tested coal all feedstock coals that satisfy that criteria shall be treated as feedstock coal of the same source and rank for purposes of section dollar_figure of notice_2010_54 even though the coals may be from different mines in the region testing by the research center for qualified emissions reduction as set forth in its test report satisfies the requirements of notice_2010_54 taxpayer may rely on the pilot-scale testing conducted at the research center to satisfy the qualified_emission_reduction test of sec_45 regardless of subsequent normal fluctuations in operating conditions and emissions at the power plant as an alternative to pilot-scale testing every six months taxpayer is permitted to implement testing procedures to satisfy the redetermination requirement of section dollar_figure of notice_2010_54 by laboratory analysis establishing that the sulfur s and mercury hg content of the feedstock coal and refined_coal on average do not vary by more than ten percent from the sulfur s and mercury hg content of the feedstock coal and the refined_coal used in the most recent determination in accordance with section b of the notice if the facility is placed-in-service prior to date within the meaning of sec_45 the subsequent transfer relocation and modification of the facility will not result in a new placed-in-service date for the facility for purposes of sec_45 provided the fair_market_value of the original property of the facility is more than twenty percent of the facility’s total fair_market_value at that time law and rationale process and testing of refined_coal plr-120240-14 sec_45 of the code generally provides a credit against federal_income_tax for_the_use_of renewable or alternative resources to produce electricity or fuel for the generation of steam sec_45 provides that in the case of a producer of refined_coal the credit available under sec_45 for any taxable_year shall be increased by an amount equal to dollar_figure5 per ton of qualified refined_coal i produced_by_the_taxpayer at a refined_coal_production_facility during the 10-year period beginning on the date that the facility was originally placed_in_service and which is ii sold by the taxpayer to an unrelated_person during such 10-year period and such taxable_year for purposes of sec_45 of the code section dollar_figure of notice_2010_54 provides that the term refined_coal means a fuel which - i is a liquid gaseous or solid fuel including feedstock coal mixed with an additive or additives produced from coal including lignite or high carbon fly ash including such fuel used as a feedstock ii is sold by the taxpayer to an unrelated_person with the reasonable expectation that it will be used for purpose of producing steam and iii is certified by the taxpayer as resulting when used in the production of steam in a qualified_emission_reduction section dollar_figure of the notice provides that the term qualified_emission_reduction means in the case of refined_coal produced at a facility placed_in_service after date a reduction of at least twenty percent of the emissions of nitrogen oxide nox and at least forty percent of the emissions of either sulfur dioxide so2 or mercury hg released when burning the refined_coal excluding any dilution caused by materials combined or added during the production process as compared to the emissions released when burning the feedstock coal or comparable coal predominantly available in the marketplace as of date and in the case of production at a facility placed_in_service before date a reduction of at least twenty percent of the emissions of nox and at least twenty percent of the emissions of either so2 or mercury hg released when burning the refined_coal excluding any dilution caused by materials combined or added during the production process as compared to the emissions released when burning the feedstock coal or comparable coal predominantly available in the marketplace as of date section dollar_figure of notice_2010_54 provides that a refined_coal_production_facility will not be considered to have been placed_in_service after date if more than twenty percent of the total fair_market_value of the facility the cost of the new property plus the value of the used_property is attributable to property that was placed_in_service on or before date section dollar_figure of notice_2010_54 generally provides that a qualified emissions reduction does not include any reduction attributable to mining processes or processes that would be treated as mining as defined in sec_613 a c or l if performed by the mine owner or operator accordingly in determining whether a qualified_emission_reduction has been achieved the emissions released when burning the refined_coal must be compared to the emissions that would be released when burning the feedstock coal feedstock coal is the product resulting from processes that plr-120240-14 are treated as mining and are actually applied by a taxpayer in any part of the taxpayer’s process of producing refined_coal from coal sec_613 of the code describes treatment processes that are not considered as mining unless they are provided for in sec_613 or any necessary or incidental to a process provided for in sec_613 any cleaning process such as a process that uses ash separation dewatering scrubbing though a centrifugal pump spiral concentration gravity concentration flotation application of liquid hydrocarbons or alcohol to the surface of the fuel particles or to the feed slurry provided such cleaning does not change the physical or chemical structure of the coal and drying to removed free water provided such drying does not change the physical or chemical identity of the coal will be considered as mining section of the notice provides in part that emissions reduction may be determined using continuous emission monitoring system cems field testing section a provides in part that cems field testing is testing that meets all the following requirements i the boiler used to conduct the test is coal-fired and steam-producing and is of a size and type commonly used in commercial operations ii emissions are measured using a cems iii if epa has promulgated a performance standard that applies at the time of the test to the pollutant emission being measured the cems must conform to that standard iv emissions for both the feedstock coal and the refined_coal are measured at the same operating conditions and over a period of at least hours during which the boiler is operating at a steady state at least ninety percent of full load and v a qualified_individual verifies the test results in a manner that satisfies the requirement of section b section of the notice provides that methods other than cems field testing may be used to determine the emissions reduction if a method other than cems field testing is used the service may require the taxpayer to provide additional proof that the emission reduction has been achieved the permissible methods include a testing using a demonstration pilot-scale combustion furnace if it established that the method accurately measures the emission reduction that would be achieved in a boiler described in section a i and a qualified_individual verifies the test results in a manner that satisfies the requirements of section c i ii v and vi of the notice and b a laboratory analysis of the feedstock coal and the refined_coal that complies with a currently applicable epa or astm standard and is permitted under section b i or ii section of the notice provides that a taxpayer may establish that a qualified_emission_reduction determined under section dollar_figure applies to production from a facility by a determination or redetermination that is valid at the time the production occurs a determination or redetermination is valid for the period beginning on the date of the determination or redetermination and ending with the occurrence of the earliest of the following events i the lapse of six months from the date of such determination plr-120240-14 or redetermination ii a change in the source or rank of feedstock coal that occurs after the date of such determination or iii a change in the process producing refined_coal from the feedstock coal that occurs after the date of such determination or redetermination section of the notice provides that in the case of a redetermination required because of a change in the process of producing refined_coal from the feedstock coal the redetermination required under section dollar_figure must use a method that meets the requirements of section in any other case the redetermination requirement may be satisfied by laboratory analysis establishing that - a the sulfur s or mercury hg content of the amount of refined_coal necessary to produce an amount of useful energy has been reduced by at least twenty percent forty percent in the case of facilities placed_in_service after date in comparison to the sulfur s or mercury hg content of the amount of feedstock coal necessary to produce the same amount of useful energy excluding any dilution caused by materials combined or added during the production process or b the sulfur s and mercury hg content of both the feedstock coal and the refined_coal do not vary by more than ten percent from the sulfur s and mercury hg content of the feedstock coal and refined_coal used in the most recent determination that meets the requirements of section dollar_figure of the notice section dollar_figure of the notice provides that the certification requirement of sec_3 c of the notice is satisfied with respect to fuel for which the refined_coal credit is claimed only if the taxpayer attached to its tax_return on which the credit is claimed a certification that contains the following a statement that the fuel will result in a qualified emissions reduction when used in the production of steam a statement indicating whether cems field testing was used to determine the emissions reduction if cems field testing was not used to determine the emissions reduction a description of the method used a statement that the emissions reduction was determined or redetermined within the six months preceding the production of the fuel and that there have been no changes in the source or rank of feedstock coal used or in the process of producing refined_coal from the feedstock coal since the emissions reduction was determined or was most recently determined and a declaration signed by the taxpayer in the following form under penalties of perjury i declare that i have examined this certification and to the best of my knowledge and belief it is true correct and complete finally sec_45 of the code provides that a refined_coal_production_facility must be placed_in_service within certain timeframes for purposes of the refined_coal credit allowable with respect to refined_coal other than steel_industry_fuel the facility must be placed_in_service after date and before date section dollar_figure of the notice provides that the year in which property is placed_in_service is determined under the principles of sec_1_46-3 of the regulations ie when the property is placed in a condition or state of readiness and availability for a specifically assigned plr-120240-14 function section dollar_figure of the notice provides that a refined_coal_production_facility will not be treated a placed_in_service after date if more than twenty percent of the facility’s total value the cost of the new property plus the value of the used_property is attributable to property placed_in_service on or before date the notice also states that the irs will not issue private letter rulings relating to when a refined_coal_production_facility has been placed_in_service with respect to the first issue the facility uses a process which involves the application of two chemical additives added to the feedstock coal prior to its combustion in a furnace the additives provide the chemical structure that result in the reduction of emissions from nox and mercury during combustion section dollar_figure of the notice provides generally that a qualified_emission_reduction does not include any reduction attributable to mining processes or processes that would be treated as mining as further defined in the code if performed by the mine owner or operator sec_613 describes certain treatment processes that are not considered as mining unless they are provided for in sec_613 or are necessary or incidental to a process provide for in sec_613 for example section of the notice provides in part that any cleaning process such as the application of liquid hydrocarbons or alcohol to the surface of the fuel particle or to the feed slurry provided such cleaning does not change the physical or chemical structure of the coal will be considered mining in the instant case the process is not a mining process further section dollar_figure of the notice clarifies sec_45 and specifically provides that refined_coal includes feedstock coal mixed with an additive or additives thus additive processes which mix certain chemicals or other additives with the coal in order to achieve emission reductions may qualify for the production_tax_credit for refined_coal additionally section dollar_figure of the notice defines comparable coal as coal that is of the same rank as the feedstock coal and that has an emissions profile comparable to the emissions profile of the feedstock coal accordingly we conclude that the refined_coal produced by the facility constitutes refined_coal within the meaning of sec_45 and may qualify for credit under sec_45 upon its sale to unrelated persons as defined in sec_45 provided the refined_coal is produced from feedstock coal that is the same source or rank as the tested coal and provided further that the refined_coal satisfies the qualified_emission_reduction test stated in sec_45 with respect to the second issue the emissions profile of the refined_coal product is compared to the emissions profile of either the feedstock coal or a comparable coal predominantly available in the market place as of date section dollar_figure of the notice provides that a comparable coal is defined as coal that is of the same rank as the feedstock coal and that has an emissions profile comparable to the emissions profile of the feedstock coal section dollar_figure of the notice provides that a determination or redetermination of a qualified emissions reduction is valid until the occurrence of the earliest of the following events i six months have passed since the date of such determination or redetermination ii a change in the source or rank of feedstock coal plr-120240-14 that occurs after the date of such determination or redetermination or iii a change in the process of producing refined_coal that occurs after the date of such determination or redetermination in this case taxpayer currently purchases all of its coal from mines in location and the location coal is of the same source and rank accordingly we conclude that provided that the feedstock coals used to produce refined_coal during any determination_period are from the same coal source region and are of the same rank as the tested coal all feedstock coals that satisfy that criteria shall be treated as feedstock coal of the same source and rank for purposes of section dollar_figure of notice_2010_54 regardless of the mine from which such feedstock coal is purchased with respect to the third and fourth issues section of the notice provides that any permissible testing method provided for section dollar_figure of the notice can be used in emission testing for any pollutant that is a taxpayer can use different testing methods for each of nox so2 or mercury hg provided the method used for any pollutant is a permissible method section provides that an emission test establishing a qualified_emission_reduction qualifies the refined_coal for a six 6_month period provided there is no change in the process for producing the refined_coal or in the source or rank of the feedstock coal therefore a taxpayer must redetermine the emission reductions to qualify for the succeeding six 6_month period using one or more approved methods section provides that in the context of redetermination that the redetermination requirement may be satisfied by laboratory analysis establishing either that i the sulfur s or mercury hg content of the amount of refined_coal necessary to produce an amount of useful energy has been reduced by at least twenty percent forty percent in the case of facilities placed_in_service after date in comparison to the sulfur s or mercury hg content of the amount of useful thermal energy excluding any dilution used by materials combined or added during the production process or ii the sulfur s and mercury hg content of both the feedstock coal and the refined_coal do not vary by more than ten percent from the sulfur s and mercury hg content of the feedstock coal and refined_coal used in the most recent determination that meets the requirements of the testing methods for emissions reductions in section dollar_figure of the notice in the instant case taxpayer engaged the research center to conduct tests at its ctf to determine the emission reductions associated with burning the refined_coal product compared to the feedstock which is a permissible method under section dollar_figure of the notice for purposes of qualifying the refined_coal produced at the facility the research center conducted pilot-scale combustion tests at its ctf on feedstock coal burned at the power plant as detailed in its test report the research center mixed the coal and additives in a manner consistent with the mixing that would occur at the facility in the test report the research center conducted tests on feedstock and refined_coal product samples collected from and produced by the facility in the test report the research center reported that the test results indicated that the blend of plr-120240-14 coal and additives achieved the required emissions reductions the results detailed in the test report indicated that the refined_coal samples achieved the required emissions reductions based on the foregoing we conclude that i testing by the research center for qualified emission reductions as set forth in its test report satisfies the requirements of notice_2010_54 taxpayer may rely on the pilot-scale testing conducted at the research center to satisfy the qualified_emission_reduction test of sec_45 regardless of subsequent normal fluctuations in operating conditions and emissions at the power plant and ii pursuant to section of notice_2010_54 the redetermination requirement of section dollar_figure of notice_2010_54 may be satisfied by laboratory analysis establishing that the sulfur s and mercury hg content of both the feedstock coal and the refined_coal on average do not vary by more than ten percent from the sulfur s and mercury hg content of the feedstock coal and the refined_coal used in the most recent determination that meets the requirements of section dollar_figure of notice_2010_54 with respect to the fifth issue we understand that the facility has been relocated all of the essential components of the facility were relocated and retained similarly during the life of the facility it may be necessary to again relocate the facility or replace certain major components in the event of relocation or replacement of a component there should be no change in the placed_in_service_date of the facility as long as the test described in section dollar_figure of the notice has been met based on the foregoing we conclude that provided the facility was placed_in_service prior to date within the meaning of sec_45 relocation of the facility to a different location after date or replacement of part of the facility after that date will not result in a new placed_in_service_date for the facility for purposes of sec_45 provided the fair_market_value of the used_property is more than twenty percent of the facility’s total fair_market_value at the time of relocation or replacement this ruling expresses no opinion about any issue not specifically addressed in this ruling letter including whether any person has sold refined_coal to an unrelated_person or when the facility was actually placed_in_service in particular we express or imply no opinion that the taxpayer has sufficient risks and rewards of the production activity to qualify as the producer of the refined_coal the service may challenge an attempt to transfer the credit to a taxpayer who does not qualify as a producer including transfers structured as partnerships sales or leases that do not also transfer sufficient risks and rewards of the production activity in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative a copy of this ruling must be attached to any income_tax return to which it is relevant alternatively taxpayers filing plr-120240-14 their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides it may not be used or cited as precedent we are sending a copy of this letter_ruling to the industry director sincerely peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs special industries cc
